UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6868


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DONNELL DEMETRIUS STANFORD, a/k/a D,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:09-cr-00202-D-3)


Submitted: August 19, 2021                                        Decided: August 24, 2021


Before GREGORY, Chief Judge, and FLOYD and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donnell Demetrius Stanford, Appellant Pro Se. Jennifer P. May-Parker, Assistant United
States Attorney, Kristine L. Fritz, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donnell Demetrius Stanford appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. After reviewing the record, we

conclude that the district court did not abuse its discretion in determining that the 18 U.S.C.

§ 3553(a) factors weighed against granting compassionate release in Stanford’s case.

See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (per curiam)

(stating standard of review). Accordingly, we affirm the district court’s order on this basis.

United States v. Stanford, No. 5:09-cr-00202-D-3 (E.D.N.C. May 14, 2021). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2